DETAILED ADVISORY ACTION
1.	Applicant’s AFCP request filed 12/29/2021 was received; although not entered it has been considered as best as possible in the limited, allotted time of the program.  

Claim Rejections - 35 USC § 112
2.	The proposed limitation filed on 12/29/2021 of claim 1 would be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is reproduced below.

    PNG
    media_image1.png
    337
    664
    media_image1.png
    Greyscale

	Applicant notes in the response filed 12/29/2021:

    PNG
    media_image2.png
    189
    641
    media_image2.png
    Greyscale

P35 of the provisional is drawn to features of the cathode material; not the anode material as claimed.  P25 of the provisional starts by describing Fig. 1, a lithium-ion battery, and the components therein.  P26-29 describe electrolyte options; P30 describes typical production methods of electrodes; and P31-36 describe cathode material options.  Accordingly, P35 does not support the feature as claimed for the construct of the anode as claimed.  The same holds true for P49 of the PGPUB which is drawn to describing the cathode material.  
	The remainder of the applications (provisional and non-provisional) do not remedy the deficiency; the disclosure fails to disclose that there are one or more pores of another material, or that the composite active material particles comprises pores whatsoever, let alone that the one or more active material nanostructures or nanoparticles are infiltrated into said pores of another material as part of a composite active material particle construct.
	Accordingly, the proposed amendment would require claim 1 and its dependent claims to be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	
3.	Regarding the proposed limitation to claim 31, the prior Offce Action rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement would be maintained.
	As previously noted, the language as presented does not exist in either of the  provisional or non-provisional applications, and the cited portion for support (Figs. 4-5 of the non-provisional Specification- see response filed 8/27/2021) does not support the claimed feature.  
distinct from the porous conductive interlayer.”  Figure 4 is reproduced below:

    PNG
    media_image3.png
    625
    724
    media_image3.png
    Greyscale

MPEP 2111:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the " broadest  reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest  reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).  See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
separate and/or different.  
	Oxford Lexico, accessed at https://www.lexico.com/en/definition/distinct:  

    PNG
    media_image4.png
    188
    1266
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    362
    554
    media_image5.png
    Greyscale

Collins Dictionary, accessed at https://www.collinsdictionary.com/us/dictionary/english/distinct:

    PNG
    media_image6.png
    190
    1295
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    305
    777
    media_image7.png
    Greyscale


	Appropriate correction is required. 

4.	The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention would be maintained as an appropriate correction was not provided, nor was the issue addressed in the response filed.
	Claim 31 recites “each active material particle of the anode material composition” which fails to invoke proper antecedent basis in multiple ways.  Claim 1 (as proposed) defines both of composite active material particles and “an active material arranged as one or more nanostructures or nanoparticles.”  There is thus insufficient antecedent basis for “each active material particle” within claim 31, wherein it not clear which of the two entities defined in claim 1 is being referenced to in claim 31.  Additionally, it is not the anode material composition that comprises these entities as claimed, but the active material coating.  
	Appropriate correction is required.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729